455 F.2d 985
William L. MEADOWS, Petitioner-Appellee,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellant.
No. 71-3431 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
March 10, 1972.

Crawford R. Martin, Atty. Gen., Max P. Flusche, Jr., Asst. Atty. Gen., Austin, Tex., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for respondent-appellant.
Will Gray, Houston, Tex., for petitioner-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Finding that Meadows did not have effective assistance of counsel with regard to his right to appeal from a judgment entered upon his plea of guilty of robbery in 1959 in the District Court of Tyler County, Texas, the court below granted Meadows' petition for writ of habeas corpus, 331 F. Supp. 1017.


2
This issue has never been presented to the courts of the State of Texas. "Having failed to exhaust state post-conviction remedies, petitioner is precluded from using this federal forum to decide this question. 28 U.S.C.A. Sec. 2254; Fox v. Dutton, 5 Cir. 1968, 406 F.2d 123."  Donlavey v. Smith, 5 Cir. 1970, 426 F.2d 800.


3
Reversed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I